WOLF, Judge.
Dennis appeals his conviction and sentence of a third degree felony for petty theft. This court finds no error in the conviction of the defendant in accordance with § 812.014(2)(d), Fla.Stat. The defendant, however, was entitled to credit for time served prior to imposition of the sentence which, it appears from the record, he did not receive. We, therefore, remand for the trial judge to make an appropriate determination concerning credit for time served. In all other respects, the judgment of conviction and sentence are affirmed.
WIGGINTON and BARFIELD, JJ., concur.